DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 1/14/2021 are acknowledged.  Claims 1, 7-8, 12-14, 16-17 are amended; claims 2-4 are canceled; claims 1 and 5-35 are pending; claims 18-21 are withdrawn; claims 1, 5-17 and 22-35 have been examined on the merits.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-3 and 5-16 under 35 U.S.C. § 112(a), as set forth at pp. 2-4 of the previous Office Action is moot regarding claims 2-3 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims because Applicant has removed ‘preventing cancer’ from the scope of the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer wherein five scheduled administrations of 2 x 108 c.f.u. of the Bifidobacterium strain PGM-001 to the subject synergistically enhances the anticancer activity of the oncolytic ORF virus POV-601 administered in four scheduled doses of 1 x 107 p.f.u. as shown in Example 6 (pp. 31-33 and Fig. 11), does not reasonably provide enablement for methods of treating cancer wherein the administration of any strain of any Bifidobacterium species at any effective dosage with any schedule and number of administrations by any administration route to the subject creates a precondition which synergistically enhances the anticancer activity of any oncolytic ORF virus at any effective amount with any schedule and number of administrations by any administration route.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Bifidobacterium strain at any effective dosage with any schedule and number of administrations by any administration route to the subject and the administration of any oncolytic ORF virus at any effective dosage with any schedule and number of administrations by any administration route wherein the administration of the bacteria and oncolytic virus can be simultaneous or bacteria first or virus first with any period of time between the administration of the bacteria and virus.
The nature of the invention is the physiological arts, namely, the treatment of cancer.  The level of one of ordinary skill in the physiological arts is high, but the physiological arts are known to be unpredictable (MPEP 2164.03); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have had to rely on the prior art and/or the guidance and working examples of the inventors to be able to practice the invention without undue experimentation.
There appears to be no anticipatory prior art for the claimed methods; thus, the ordinarily skilled person would require guidance and working examples from the inventors commensurate in breadth with the claims to be enabled to practice the claimed methods without undue experimentation.
The original disclosure provides 6 Examples wherein Examples 1-4 are preparative, control and reference experiments which do not employ the claimed methods.  
Example 5 is drawn to treating melanoma in a mouse model by administration of a gut microbe and an oncolytic virus wherein the gut microbe is a singular specific strain (PGM-001) of an unknown species of the Bifidobacterium genus orally administered at a 8 c.f.u. per administration) one day after the tumor cell injection then weekly for a total of 4 administrations and wherein the oncolytic virus is a specific strain of oncolytic ORF virus (POV-601) injected at the tumor site at a single concentration (2 x 106 p.f.u. per admininstration) once the group mean tumor volumes reached approximately 20-40 mm3 then injected at 72 h intervals for a total of 4 administrations (Example 5, pp. 26-30).  While it would appear that the gut microbe augments the effects seen with the oncolytic virus alone (Figs. 6-8 and Table 3), it is unclear whether there is any synergism (i.e. an effect greater than just additive) because the effect of the gut microbe alone is not disclosed in either the text or figures.  Hence, the experiments of Example 5 are very narrowly drawn to a specific embodiment of the claimed method with a single specific strain of gut microbe orally administered at a single specific concentration and a single specific strain of oncolytic virus injected at the tumor site at a single specific concentration with a complex administration schedule (gut microbe administered one day after the tumor cell injection then weekly for a total of 4 administrations while the oncolytic virus is administered once the group mean tumor volumes reached approximately 20-40 mm3 then injected at 72 h intervals for a total of 4 administrations) and no synergism is disclosed or discussed.
Example 6 is drawn to treating lung tumors in a mouse model by administration of a gut microbe and an oncolytic virus wherein the gut microbe is a singular specific strain (PGM-001) of an unknown species of the Bifidobacterium genus orally administered at a single concentration (2 x 108 c.f.u. per administration) two times for a week before the tumor cell injection then weekly for a total of 5 administrations and wherein the oncolytic virus is a specific strain of oncolytic ORF virus (POV-601) injected 7 p.f.u. per admininstration) with the first injection 24 h after the injection of the tumor cells then injected at 48 h intervals for a total of 4 administrations (Example 6, pp. 31-33).  This very specific embodiment of the claimed method with a single specific strain of gut microbe orally administered at a single specific concentration and a single specific strain of oncolytic virus injected (presumably intravenously) at a single specific concentration with a complex administration schedule (gut microbe administered two times for a week before the tumor cell injection then weekly for a total of 5 administrations while the oncolytic virus is injected with the first injection 24 h after the injection of the tumor cells then injected at 48 h intervals for a total of 4 administrations) wherein it would appear that the gut microbiota synergistically enhances the anticancer activity of the oncolytic ORF virus (presented in Fig. 11 but not discussed in text).  Hence, the experiments of Example 6 show synergism with a singular specific strain (PGM-001) of an unknown species of the Bifidobacterium genus orally administered at a single concentration (2 x 108 c.f.u. per administration) two times for a week before the tumor cell injection then weekly for a total of 5 administrations and wherein the oncolytic virus is a specific strain of oncolytic ORF virus (POV-601) injected (presumably intravenously) at a single concentration (1 x 107 p.f.u. per admininstration) with the first injection 24 h after the injection of the tumor cells then injected at 48 h intervals for a total of 4 administrations.  Because the claims are much more broadly drawn to administering any effective amount of any strain of any species of the Bifidobacterium genus administered by any route on any administration schedule in combination with the administration of any effective amount of any strain of oncolytic ORF virus administered by any route on any .

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5-6, 9-10 and 12 under 35 U.S.C. § 103(a) over Szalay et al., US 2015/0024403 (4th PG-Pub cite, IDS, 6/19/2018; herein “Szalay”) as set forth at pp. 6-8 of the previous Office Action is moot regarding claims 2-3 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 1-3, 5-13 and 17 under 35 U.S.C. § 103(a) over Szalay et al., US 2015/0024403 (4th PG-Pub cite, IDS, 6/19/2018; herein “Szalay”) in view of Cronin et al., 2014 (1st NPL cite, IDS, 12/10/2019; herein “Cronin”) as set forth at pp. 8-11 of the previous Office Action is moot regarding claims 2-3 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  The rejection of claims 33-35 under 35 U.S.C. § 103(a) over Szalay et al., US 2015/0024403 (4th PG-Pub cite, IDS, 6/19/2018; herein “Szalay”) in view of Cronin et al., 2014 (1st NPL cite, IDS, 12/10/2019; herein “Cronin”) has been modified to incorporate the teachings Szalay into the rejection, for addressing the amended claims and for clarity as set forth below.
The rejection of claims 1-3, 5-17 and 33-35 under 35 U.S.C. § 103(a) over Szalay in view of Cronin and Li et al., 2016 (3rd NPL cite, IDS, 12/10/2019; herein “Li”) as set forth at pp. 11-12 of the previous Office Action is moot regarding claims 2-3 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims and in view of Applicant’s persuasive argument that claims 14-16 are not made obvious by the combination of references (Remarks, pp. 17-19).  
The rejection of claims 1-3, 5-17 and 22-35 under 35 U.S.C. § 103(a) over Szalay in view of Cronin, Li and Bell et al., WO 2012/122649 (cite N, PTO-892, 9/15/2020; herein “Bell”) as set forth at pp. 12-13 of the previous Office Action is moot regarding claims 2-3 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-13, 17 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay in view of Cronin and Bell et al., WO 2012/122649 (cite N, attached PTO-892; herein “Bell”) in light of Ellis, 1990 (cite U, attached PTO-892; herein “Ellis”) and Bachmanov et al., 2002 (cite V, attached PTO-892; herein “Bachmanov”).
Szalay teaches methods of treating cancer ([0010-14], [0020], [0023], [0038], [0108-9], [0120], [0124], [0215-7]) comprising administering biological therapeutics to the subject with cancer wherein the biological therapeutics comprise oncolytic viruses (cancer lysing virus, i.e. a virus having anticancer activity) and therapeutic bacteria ([0012-14], [0020], [0038], [0108-9], [0124], [0127], [0218], [0255], [0257], [0276], [0281], [0283], [0315-321], [0326]) wherein the therapeutic bacteria can be the commensal (gut) bacteria, Bifidobacterium ([0020], [0315-21], [0326]; p. 53, claim 3) and the therapeutic oncolytic virus can be an oncolytic parapox virus ([0013], [0038], Bifidobacterium) accumulate in the tumor (i.e. selectively targets tumor cells) ([0012], [0020], [0108-9], [0124], [0316], [0318-9]; p. 53, claim 1) and that the therapeutic oncolytic virus (e.g. parapox virus) accumulates in the tumor (i.e. selectively targets tumor cells) ([0008], [0012], [0015], [0020], [0108], [0131-2], [0253-4], [0259], [0286], [0302-4], [0312]).  Szalay teaches that their method is to be practiced with human subjects [0011], that the dose of administered oncolytic virus can be from 1 x 105 – 5 x 1010 plaque forming units (PFU) ([0018], [0040]) and that the cancer to be treated can be melanoma, glioma, lung, breast, kidney or renal cancer ([0023], [0215-7], [0227], [0427]).
Szalay teaches that the non-pathogenic, therapeutic bacteria are administered as a treatment for cancer [0316], that the therapeutic bacteria can comprise commensal Bifidobacterium [0317] and that the bacteria are therapeutic even without expression of a heterologous substance [0318].
Szalay teaches that the therapy can comprise the administration of cells, viruses and bacteria [0108], that the therapeutic agents for treatment of cancer can comprise therapeutic viruses and bacteria [0218] and that the biological therapies can include cell therapy, gene therapy, immunotherapy, adoptive immunotherapy, viral therapy and bacterial therapy [0276], but Szalay doesn’t specifically exemplify treating cancer by the administration of therapeutic bacteria, such as Bifidobacterium, and an oncolytic parapox virus.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to administer both Bifidobacterium and an oncolytic parapox virus to treat cancer in the subject with a reasonable expectation of success because prima facie obvious.
MPEP § 2144.06 (I) states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to treat cancer in the subject by administering an effective amount of Bifidobacterium (i.e. gut microbiota) and an effective amount of an oncolytic parapox virus (i.e. virus having anticancer activity and that selectively targets tumor cells) from the teachings of Szalay.
Szalay teaches that the therapeutic bacteria preferentially accumulate at the tumor and that said accumulation can be determined at a time point from days to weeks to months after administration of the bacteria [0124] suggesting that accumulation of the bacteria in the tumor tissue can take from days to months.  Szalay doesn’t recite administering the Bifidobacterium for a specific time period before administration of the oncolytic virus; however, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the commensal bacteria before the administration of the oncolytic virus in view of Szalay’s suggestion that it may take weeks or longer for the bacteria to effectively accumulate in the tumor and in view of the teachings of Cronin.
Animals and tumor induction”, “In vivo bacterial administration”, “In vivo efficacy studies”) comprising administering to a subject an effective amount of a genetically-modified gut microorganism (Escherichia coli) and administering to the subject an effective amount of an oncolytic virus having anticancer activity and that selectively targets tumor cells (Id., p. 1192, “Tumor specificity of VSVΔ51 replication in combination treated mice”) wherein the gut microorganism is administered before the oncolytic virus (Id.) and wherein the gut microorganism pre-conditions the tumor for enhancement of subsequent tumor destruction by the oncolytic virus, i.e. augments the anticancer activity of the oncolytic virus (pp. 1190-2, “E. coli–B18R enhances VSV infection in vitro”, “Tumor-specific growth of E. coli following intravenous administration in vivo”, “E. coli–B18R enhances VSVΔ51 replication specifically in tumors”, “Effects on tumor growth”) wherein the cancer is a type of cancer having a high degree of de novo mutations, lung cancer (Id., p. 1194, “Tumor cell lines and culture”) and the subject is a mouse (Abst.).
Cronin teaches administering the gut microorganism prior to administering the oncolytic virus to precondition the tumor for enhancement of subsequent tumor destruction by the oncolytic virus, i.e. augmenting the anticancer activity of the oncolytic virus (Abst.) and Szalay suggests that accumulation of the bacteria in the tumor tissue can take weeks to months [0124]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the Bifidobacterium in the method made obvious by Szalay in view of Cronin from weeks to months before administering the oncolytic virus.
6 cfu gut bacteria per mouse (p. 1190, “Tumor-specific growth of E. coli following intravenous administration in vivo”).  Humans are on the order of 2 x 104 more massive than mice (a standard man is ~70 kg in weight (Ellis, p. 386, “Introduction”, ¶1) and an average mouse is ~30 g in weight (Bachmanov, p. 3, “Data Analyses”, ¶1); 70000 g / 30 g is 2333); thus, the equivalent bacterial dose to a human subject would be ~ 2.3 x 1010 cfu; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to administer ~ 2.3 x 1010 cfu Bifidobacterium to the human subject with cancer in the method made obvious by Szalay in view of Cronin.
Szalay teaches that the therapeutic oncolytic virus used for treating cancer can comprise a parapox virus ([0013], [0038], [0288]) but doesn’t specifically teach that the oncolytic parapox virus is ORF virus; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the oncolytic virus in the method made obvious by Szalay in view of Cronin to be ORF virus in view of the teachings of Bell.
Bell teaches recombinant ORF viruses which are oncolytic viruses for the treatment of cancer (Abst.; [0040-5]) wherein the ORF viruses are an improvement over other known oncolytic viruses because the ORF viruses disclosed in Bell exhibit A) better replication in cancer cells, B) enhanced antitumor efficacy, C) anticancer activity even when UV-inactivated, D) minimal side effects due to the self-limiting nature of the virus and E) improved vascular accumulation and dilation leading to better delivery of the virus [0022] wherein the ORF virus strains are OV NZ2, OV NZ7 and OVSA00 [0041].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Szalay in view of Cronin and Bell 
The US Patent Office is not equipped to sequence viral strains and the claims are not drawn to the nomenclature but to the viral strain administered; hence, absent sufficient compelling and persuasive evidence to the contrary, it would appear that the oncolytic viruses taught by Bell comprise oncolytic POV-601 virus which is identified in the instant disclosure as an ORF virus (specification, p. 11, ¶5).  Hence, the method made obvious by Szalay in view of Cronin and Bell for treating cancer in a human subject comprises administering to the human subject an effective amount of commensal gut microbiota of the genus Bifidobacterium in an effective amount of about 2.3 x 1010 cfu, then 1 week to months later administering to the subject the oncolytic ORF virus POV-601 (i.e. the oncolytic ORF virus strains recited by Bell, OV NZ2, OV NZ7 and/or OVSA00), which has anticancer activity and which selectively targets tumor cells, in an effective amount of about 105 to 1010 PFU; wherein the gut microbiota pre-conditions the subject's immune system to antitumor responses and augments the anticancer activity of the oncolytic virus wherein the cancer is melanoma, glioma, lung, breast, kidney or renal cancer; therefore, claims 1, 5-13, 17 and 22-32 are prima facie obvious.
Regarding the limitation of claims 1, 17 and 22 that the gut microbiota pre-conditions the subject's immune system to antitumor responses and augments the anticancer activity of the oncolytic virus, the gut microbiota would precondition the subject's immune system to antitumor responses and augment the anticancer activity of the oncolytic virus in the method made obvious by Szalay in view of Cronin and Bell prima facie obvious.
Regarding claims 5-6, 24-29 and 31-32, Szalay teaches that the cancer to be treated can be melanoma, lung cancer, kidney cancer, glioma, breast cancer or renal cancer ([0023], [0215-7], [0227], [0427]; p. 54, claim 20); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the cancer to be treated in the method made obvious by Szalay in view of Cronin and Bell can be melanoma, lung cancer, kidney cancer, glioma, breast cancer or renal cancer; therefore, claims 5-6, 24-29 and 31-32 are prima facie obvious.
Regarding claims 7-8 and 23, the method made obvious by Szalay in view of Cronin and Bell comprises administering to a human subject an effective amount of commensal gut microbiota of the genus Bifidobacterium in an effective amount of about 2.3 x 1010 cfu, then 1 week to months later administering to the subject the oncolytic ORF virus POV-601, which has anticancer activity and which selectively targets tumor 5 to 1010 PFU; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the oncolytic ORF virus to be administered about one week to two months after the gut microbiota is administered or for the oncolytic ORF virus to be administered about one month after the gut microbiota is administered; therefore, claims 7-8 and 23 are prima facie obvious.
Regarding claims 9-10, the method made obvious by Szalay in view of Cronin and Bell comprises treating cancer in a human subject; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the subject to be a human (mammal); therefore, claims 9-10 are prima facie obvious.
Regarding claim 11, the method made obvious by Szalay in view of Cronin and Bell comprises administering to a human subject an effective amount of commensal gut microbiota of the genus Bifidobacterium in an effective amount of about 2.3 x 1010 cfu, then 1 week to months later administering to the subject the oncolytic ORF virus POV-601, which has anticancer activity and which selectively targets tumor cells, in an effective amount of about 105 to 1010 PFU; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the commensal gut microbiota of the genus Bifidobacterium to be administered in an effective amount of about 2.3 x 1010 cfu; therefore, claim 11 is prima facie obvious.
Regarding claim 12, the method made obvious by Szalay in view of Cronin and Bell comprises administering to a human subject an effective amount of commensal gut microbiota of the genus Bifidobacterium in an effective amount of about 2.3 x 1010 cfu, 5 to 1010 PFU; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the oncolytic ORF virus POV-601 to be administered in an effective amount of about 105 to 1010 PFU; therefore, claim 12 is prima facie obvious.
Regarding claim 13, the administration of the gut microbiota would synergistically enhance the anticancer activity of the oncolytic ORF virus because the method made obvious by Szalay in view of Cronin and Bell comprising administering to a human subject an effective amount of commensal gut microbiota of the genus Bifidobacterium in an effective amount of about 2.3 x 1010 cfu, a week to months before administering the oncolytic ORF virus POV-601 to the subject would precondition the subject's immune system to antitumor responses and augment the anticancer activity of the oncolytic virus because the method made obvious by Szalay in view of Cronin and Bell comprises all of the method steps set forth in independent claim 1.  Hence, regardless of whether Szalay, Cronin, Bell or a person of ordinary skill is aware of the preconditioning or not, the preconditioning would occur when practicing the method steps set forth in claim 1 if claim 1 is enabled commensurate in scope with the claims.  Thus, the method made obvious by Szalay in view of Cronin and Bell would precondition the subject's immune system to antitumor responses and synergistically enhance the anticancer activity of the oncolytic ORF virus, absent compelling evidence to the contrary, because the method made obvious by Szalay in view of Cronin and Bell prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-3, 5-17, and 22-35 under 35 U.S.C. § 103 over Szalay in view of Cronin, Li, and Bell, Applicant argues (p. 19) that Szalay and Cronin do not teach a combination therapy of Bifidobacterium and oncolytic virus for treating cancer.  On pp. 9-12 of the Remarks, Applicant argues that Szalay does not teach methods of treating cancer with gut microbiota nor does Szalay teach treating cancer with oncolytic virus, but rather “Szalay is directed to methods for detecting a biological therapeutic and monitoring cancer therapy by detecting the presence of a protein that is encoded by the biological therapeutic.” (p. 10, ¶3).  Applicant argues “While Szalay may list a variety of biological therapeutics that may be detected by its methods ... such listings do not constitute a disclosure of a method of treating cancer comprising administering to a subject a combination therapy comprising an effective amount of gut microbiota of the genus Bifidobacterium and an effective amount of an oncolytic virus.” (Id.).
It is completely unpersuasive that Szalay does not teach methods of treating cancer with gut microbes and treating cancer with oncolytic viruses.  The reason for detecting the biological therapeutics in Szalay is to determine the efficacy of the tumor (e.g. cancer) treatment [0007-8].  Szalay is clear that for the cancer treatments to be effective the oncolytic virus or bacteria must home to the cancer and replicate ([0008], [0010], [0012], [0020], [0022], [0108-9], [0120], [0124], [0318]); hence, Applicant’s argument that Szalay does not teach methods of treating cancer with oncolytic viruses 
Szalay clearly teaches administering bacteria (which can be Bifidobacterium) to treat tumors, cancer or neoplastic disease ([0020], [0108-9], [0218], [0257], [0276], [0283], [0316], [0318]; p. 53, claim 1) and clearly teaches administering oncolytic viruses to treat tumors, cancer or neoplastic disease ([0008], [0010-14], [0108-9], [0214-8], [0225], [0253-4], [0257-60], [0276], [0283]; Example 11, [0480-1]); hence, Applicant’s argument that Szalay only teaches the detection of biological therapeutics and does not teach treating cancer with therapeutic bacteria or oncolytic viruses is factually incorrect and unpersuasive.
Applicant argues “Szalay does not disclose pre-conditioning a subject's immune system to antitumor responses.” (p. 11, ¶4).  This is unpersuasive as the method made obvious by Szalay in view of Cronin, as set forth in the rejection above, comprises all the method steps of the claimed method; thus, the subject’s immune system is preconditioned to antitumor responses and the anticancer activity of the oncolytic vaccinia virus is augmented because the limitation of claim 33 drawn to “wherein the gut microbiota pre-conditions the subject's immune system to antitumor responses and augments the anticancer activity of the oncolytic virus” is NOT a method step but a 
On p. 12 of the Remarks regarding the rejection of claims 1-3, 5-6, 9-10, and 12 under 35 U.S.C. § 103 over the Szalay reference, Applicant argues independent claim 1 has been amended to recite an oncolytic ORF virus and that Szalay does not teach or suggest an oncolytic ORF virus.  The claims are now rejected over Szalay in view of Cronin and Bell not over the Szalay reference alone.  The above rejection is based on Szalay teaching the administration of oncolytic viruses to treat cancer wherein the oncolytic virus can be a parapox genus virus ([0013], [0038], [0288]) combined with Bell’s disclosure that the ORF viruses of the parapox genus are effective oncolytic viruses.  Hence, Applicant’s argument is unpersuasive because Szalay is not being relied on for teaching ORF viruses but is being relied on for teaching the administration of parapox genus viruses, of which Bell teaches that the ORF viruses are effective oncolytic viruses.  Applicant does not present any persuasive argument that the combination of Szalay with Bell is in error and does not argue that the administration of ORF virus to treat cancer is not obvious over the disclosures of Szalay and Bell.
Applicant presents further arguments regarding the Cronin disclosure on pp. 13-17 of the Remarks.  Cronin teaches administering a genetically-modified gut E. coli) several days prior to administering an oncolytic virus so that the gut microorganism can precondition the tumor to enhance the destruction of the tumor by the oncolytic virus (Abst.).  Applicant flatly states, without presenting any evidence whatsoever, that the genetically-modified gut microorganism does not pre-condition the subject's immune system to antitumor responses and augment the anticancer activity of an oncolytic virus.  This is considered practitioner’s argument without evidentiary basis and is weighted accordingly.  It is unpersuasive because Cronin teaches that the genetically-modified gut microorganism preconditions the tumor to enhance the destruction of the tumor by the oncolytic virus, i.e. augments the anticancer activity of the oncolytic virus.  Applicant argues that the genetically-modified gut microorganism is not the equivalent of the commensal Bifidobacterium taught by Szalay; thus, the dosing regimen or the timing for administration of the bacteria and the oncolytic virus taught in Cronin cannot be applied to the method set forth in Szalay (pp. 13-16).  This is unpersuasive because Szalay teaches that the bacteria in their method can comprise not only commensal bacteria, such as Bifidobacterium, but can comprise bacteria modified to deliver a therapeutic agent to the site of the tumor [0318]; hence, the bacteria in Szalay encompass bacteria modified to deliver a therapeutic agent to the site of the tumor, such as the genetically-modified gut microorganisms in Cronin, as well as commensal bacteria, such as Bifidobacterium; hence, the teachings of Cronin for the timing for administration of the bacteria and the oncolytic virus are reasonable to apply to the method of Szalay because Szalay’s bacteria encompass bacteria such as those used in Cronin.  Szalay teaches that the non-pathogenic, commensal bacteria without modification are also capable of providing therapeutic benefit without necessarily 
Applicant argues that the basis for the math for deriving the administration of 1010 bacteria in human from Cronin’s teaching of administering 1 x 106 cfu/mouse was not presented (p. 17).  This has been addressed and the derivation of the numbers from the prior art teachings of the weight of a standard man and the weight of an average mouse has been included in the rejections above.
Regarding Bell, Applicant does not argue that Bell does not teach ORF viruses, but argues that Bell does not disclose an oncolytic POV-601 virus (pp. 19-20).  Claims 1, 5-13, 17 and 22-29 are drawn to methods comprising administration of an oncolytic ORF virus which does not have to be POV-601; hence, the argument that Bell does not disclose an oncolytic POV-601 virus does not apply to the rejection of claims 1, 5-13, 17 and 22-29 but only claims 30-32. 
Regarding claims 30-32, as detailed in the rejection above, the claims are drawn to administering the oncolytic ORF virus strain regardless of what nomenclature is used to identify the strain.  Obviously, different laboratories or inventors isolating the same strain of virus can give their own names or labels to the virus strains, so the names of virus strains are no indication of whether the strain is identical or different from the POV-601 oncolytic ORF virus strain.  As detailed in the also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). Because applicant has not demonstrated any difference between the claimed products and the prior art products, the rejection of record clearly must be maintained. 
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).

Because applicant has not demonstrated any difference between the claimed product (POV-601 strain of oncolytic ORF virus) and the prior art products (Bell’s strains of oncolytic ORF viruses), Applicant’s argument is unpersuasive and the rejection is maintained with modification to address claim amendments and for clarity.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay et al., US 2015/0024403 (4th PG-Pub cite, IDS, 6/19/2018; herein “Szalay”) in view of Cronin et al., 2014 (1st NPL cite, IDS, 12/10/2019; herein “Cronin”) in light of Ellis, 1990 (cite U, attached PTO-892; herein “Ellis”) and Bachmanov et al., 2002 (cite V, attached PTO-892; herein “Bachmanov”).
Szalay teaches methods of treating cancer ([0010-14], [0020], [0023], [0038], [0108-9], [0120], [0124], [0215-7]) comprising administering biological therapeutics to the subject with cancer wherein the biological therapeutics comprise oncolytic viruses (cancer lysing virus, i.e. a virus having anticancer activity) and therapeutic bacteria ([0012-14], [0020], [0038], [0108-9], [0124], [0127], [0218], [0255], [0257], [0276], [0281], [0283], [0315-321], [0326]) wherein the therapeutic bacteria can be the commensal (gut) bacteria, Bifidobacterium ([0020], [0315-21], [0326]; p. 53, claim 3) and the therapeutic oncolytic virus can be a vaccinia virus ([0010-14], [0020-22], [0038], [0111-117], [0290-309]).  Szalay teaches that the therapeutic bacteria (e.g. Bifidobacterium) accumulate in the tumor (i.e. selectively targets tumor cells) ([0012], [0020], [0108-9], [0124], [0316], [0318-9]; p. 53, claim 1) and that the therapeutic oncolytic virus (e.g. vaccinia virus) accumulates in the tumor (i.e. selectively targets tumor cells) ([0008], [0012], [0015], [0020], [0108], [0131-2], [0253-4], [0259], [0286], [0302-4], [0312]).  Szalay teaches that their method is to be practiced with human subjects [0011], that the dose of administered oncolytic vaccinia virus can be from 1 x 105 – 5 x 1010 plaque forming units (PFU) ([0018], [0040]) and that the cancer to be treated can be melanoma, glioma, lung, breast, kidney or renal cancer ([0023], [0215-7], [0227], [0427]).
Szalay teaches that the non-pathogenic, therapeutic bacteria are administered as a treatment for cancer [0316], that the therapeutic bacteria can comprise commensal Bifidobacterium [0317] and that the bacteria are therapeutic even without expression of a heterologous substance [0318].  Szalay teaches that the oncolytic virus can be many different strains of vaccinia virus or modified vaccinia virus [0290-309].
Szalay teaches that the therapy can comprise the administration of cells, viruses and bacteria [0108], that the therapeutic agents for treatment of cancer can comprise therapeutic viruses and bacteria [0218] and that the biological therapies can include cell therapy, gene therapy, immunotherapy, adoptive immunotherapy, viral therapy and bacterial therapy [0276], but Szalay doesn’t specifically exemplify treating cancer by the administration of therapeutic bacteria, such as Bifidobacterium, and a vaccinia strain of oncolytic virus.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to administer both Bifidobacterium and a vaccinia strain of oncolytic virus to treat cancer in the subject with a reasonable expectation of success prima facie obvious.
MPEP § 2144.06 (I) states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to treat cancer in the subject by administering an effective amount of Bifidobacterium (i.e. gut microbiota) and an effective amount of oncolytic vaccinia virus (i.e. virus having anticancer activity and that selectively targets tumor cells) from the teachings of Szalay.
Szalay teaches that the therapeutic bacteria preferentially accumulate at the tumor and that said accumulation can be determined at a time point from days to weeks to months after administration of the bacteria [0124] suggesting that accumulation of the bacteria in the tumor tissue can take from days to months.  Szalay doesn’t recite administering the Bifidobacterium for a specific time period before administration of the oncolytic virus; however, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the commensal bacteria before the administration of the oncolytic virus in view of Szalay’s suggestion that it may take weeks or longer for the bacteria to effectively accumulate in the tumor and in view of the teachings of Cronin.
Animals and tumor induction”, “In vivo bacterial administration”, “In vivo efficacy studies”) comprising administering to a subject an effective amount of a genetically-modified gut microorganism (Escherichia coli) and administering to the subject an effective amount of an oncolytic virus having anticancer activity and that selectively targets tumor cells (Id., p. 1192, “Tumor specificity of VSVΔ51 replication in combination treated mice”) wherein the gut microorganism is administered before the oncolytic virus (Id.) and wherein the gut microorganism pre-conditions the tumor for enhancement of subsequent tumor destruction by the oncolytic virus, i.e. augments the anticancer activity of the oncolytic virus (pp. 1190-2, “E. coli–B18R enhances VSV infection in vitro”, “Tumor-specific growth of E. coli following intravenous administration in vivo”, “E. coli–B18R enhances VSVΔ51 replication specifically in tumors”, “Effects on tumor growth”) wherein the cancer is a type of cancer having a high degree of de novo mutations, lung cancer (Id., p. 1194, “Tumor cell lines and culture”) and the subject is a mouse (Abst.).
Cronin teaches administering the gut microorganism prior to administering the oncolytic virus to precondition the tumor for enhancement of subsequent tumor destruction by the oncolytic virus, i.e. augmenting the anticancer activity of the oncolytic virus (Abst.) and Szalay suggests that accumulation of the bacteria in the tumor tissue can take weeks to months [0124]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the Bifidobacterium in the method made obvious by Szalay in view of Cronin from weeks to months before administering the oncolytic virus.
6 cfu gut bacteria per mouse (p. 1190, “Tumor-specific growth of E. coli following intravenous administration in vivo”).  Humans are on the order of 2 x 104 more massive than mice (a standard man is ~70 kg in weight (Ellis, p. 386, “Introduction”, ¶1) and an average mouse is ~30 g in weight (Bachmanov, p. 3, “Data Analyses”, ¶1); 70000 g / 30 g is 2333); thus, the equivalent bacterial dose to a human subject would be ~ 2.3 x 1010 cfu; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to administer ~ 2.3 x 1010 cfu Bifidobacterium to the human subject with cancer in the method made obvious by Szalay in view of Cronin.
Szalay teaches that the oncolytic vaccinia virus can be the specific strains of GLV-1h68, GLV-1h22, GLV-1i69, GLV1h70, GLV-1h71, GLV-1h72, GLV-1h73, GLV-1h74, GLV1h80, GLV-1h81, GLV-1h82, GLV-1h83, GLV-1h84, GLV1h85, GLV-1h86, GLV-1j87, GLV-1j88, GLV-1j89, GLV1h90, GLV-1h91, GLV-1 h92, GLV-1 h96, GLV-1 h97, GLV1h98, GLV-1h99, GLV-1h100, GLV-1h101, GLV-1h104, GLV-1h105, GLV-1h106, GLV-1h107, GLV-1h108, GLV1h109, GLV-1h139, GLV-1h146, GLV-1h 150, GLV-1h151, GLV-1h152, GLV-1h153, Western Reserve (WR) strain, Copenhagen strain, Tashkent strain, Tian Tan strain, Lister strain, Wyeth strain, IHD-J strain, IHD-W strain, Brighton strain, Ankara strain, MVA strain, Dairen I strain, LIPV strain, LC16M8 strain, LC16MO strain, LIVP strain, WR 65-16 strain, Connaught strain, or a New York City Board of Health vaccinia virus strain among the strains of vaccinia virus listed as suitable oncolytic viruses in Szalay ([0038], [0111-2], [0291-2]).  
The US Patent Office is not equipped to sequence viral strains and the claims are drawn to the viral strain administered not to the nomenclature used to identify the Bifidobacterium in an effective amount of about 2.3 x 1010 cfu, then a week to months later administering to the subject oncolytic POV-801 virus (i.e. as one of the listed vaccinia strains above), which has anticancer activity and which selectively targets tumor cells, in an effective amount of about 1 x 105 to 5 x 1010 PFU; wherein the gut microbiota pre-conditions the subject's immune system to antitumor responses and augments the anticancer activity of the oncolytic virus wherein the cancer is melanoma or lung cancer; therefore, claims 33-35 are prima facie obvious.
Regarding the limitation that the gut microbiota pre-conditions the subject's immune system to antitumor responses and augments the anticancer activity of the oncolytic virus, the gut microbiota would precondition the subject's immune system to antitumor responses and augment the anticancer activity of the oncolytic virus in the method made obvious by Szalay in view of Cronin because the method made obvious by Szalay in view of Cronin comprises all of the method steps set forth in independent prima facie obvious.
Regarding claim 34, Szalay teaches that the cancer to be treated can be melanoma ([0023], [0215-7], [0427]; p. 54, claim 20); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the cancer to be treated in the method made obvious by Szalay in view of Cronin and Bell can be melanoma; therefore, claim 34 is prima facie obvious.
Regarding claim 35, Szalay teaches that the cancer to be treated can be lung cancer ([0023], [0215-7], [0227], [0427]; p. 54, claim 20); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the cancer to be treated in the method made obvious by Szalay in view of Cronin and Bell can be lung cancer; therefore, claim 35 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered.  Arguments of the Applicant’s Response on pp. 9-12 and 17-19 regarding the rejection under 35 
Regarding the rejection of claims 33-35 under 35 U.S.C. § 103 over Szalay in view of Cronin, Applicant references the discussion of the rejection of claims 1-3, 5-6, 9-10 and 12 under 35 U.S.C. § 103 over Szalay  
Applicant’s arguments are unpersuasive.  The rejection set forth above fully addresses all limitations of the amended claims.

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The rejection of claims 14-16 under 35 U.S.C. § 103 over Szalay in view of Cronin and Li has been withdrawn in view of Applicant’s persuasive argument on pp. 17-19 of the Remarks and in view of the claim amendments as noted at pp. 3-4 above.  

Conclusion
No claims are allowed.  Claims 14-16 are objected to for depending upon a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651